Allowability notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The instant application is a continuation of 15/886,163, filed 02/01/2018, now U.S. Patent 10,640,826, which is a continuation of 14/402,795, filed 11/21/2014, now U.S. Patent 9,914,967, which is a national stage entry of PCT/US2013/044241, International Filing Date: 06/05/2013, claims priority from provisional application 61655528, filed 06/05/2012.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on multiple dates from 2/9/22 to 6/7/22 (total of 4) are being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion the arts of the record either taken alone or on combination including the arts cited in the IDSses do not teach the steps of amended independent claim 71.
Claim status
5.	In the claim listing of 2/1/22 claims 71-92 are pending in this application and are under prosecution. Claims 71-73, 77, 80 and 87-89 are amended. Claims 1-70 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view of amendments to claim 71 and persuasive arguments made by the applicant that Hori does not teach or disclose, "(a) providing a nucleic acid probe, which nucleic acid probe comprises ... (ii) a nucleic acid structure having a shape; and "(b) subsequent to (a), hybridizing said nucleic acid probe to said one or more nucleotides," as is recited in claim 1. Hori does not disclose providing a nucleic acid probe comprising a nucleic acid structure having a shape (that is later identified) and then subsequently hybridizing the nucleic acid probe comprising the nucleic acid structure to the target nucleic acid molecule. The alleged probe of Hori does not have its alleged higher order structure (that is allegedly later
detected) prior to hybridizing the probe to its target. Indeed, Hori recites, at column 8 lines 16-19, "the second step is a step of canceling the high-order structure of the nucleic acid molecule in the sample and that of the probe to permit complementary sequences to hybridize with each other (Remarks, pgs. 5-6).
	Applicant has overcome the pending ODP rejections on the record by filing the terminal disclaimer on 8/30/2021 and its acceptance by the office on the same day.

Examiner’s comment
7.	Claims 71-92 have been renumbered as claims 1-22 and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 71-92 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634